 

.I>.

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

F!LED

MAYU 1 2019

   

cLEaK., uzs_ or razor count
EASIERND s arc . ¢.=cALlFoRNrAs
8_\*1

UNITED STATES DISTRICT COUR-T. ,

     

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 1:19-rnj-00062 BAM
Plaintiff, ORDER DIRECTING CLERK TO
TRANSFER MONIES FROM REGISTRY
v. ACCOUNT TO CLERK OF THE COURT
WHERE CHARGES ARE PENDING
GERMAN VALENCIA,
Defendant,

 

 

 

On April 12, 2019, the court entered an order as to defendant German Valencia, releasing
the defendant on a $20,000 cash bond. On April 30, 2019 the case Was transferred to the Northern
District of Illinois. Therefore, the Clerk of Court is hereby ordered to transfer any bond deposited
in the registry to this court plus accrued interest to the Clerk of Court where the charges are

pending

IT IS SO ORDERED.

Dared; S:£/[ 8 ,_/ 661/61 %§M'

UNITED STATES MAGISTRATE JUDGE

 

 

